Citation Nr: 0607915	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-27 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to May 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2005, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, lumbar strain 
was not manifested by pronounced intervertebral disc syndrome 
with little intermittent relief, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc; 
or by ankylosis of the lumbar spine.

2.  For the period since September 26, 2003, the veteran's 
lumbar strain is not manifested by the veteran's degenerative 
disc disease has not been manifested by incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months; by neurological impairment; or by 
unfavorable ankylosis of the entire thoracolumbar spine.

3.  The veteran's service-connected disabilities are lumbar 
strain, rated as 40 percent disabling; and duodenal ulcer, 
rated as 10 percent disabling; for a combined rating of 50 
percent.

4.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to September 26, 2003, the criteria 
for a rating in excess of 40 percent for lumbar strain have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5295, 
5289 (2003); 67 Fed. Reg. 54,345 (2002).

2.  For the period since September 26, 2003, the criteria for 
a rating in excess of 40 percent for lumbar strain have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 
(2005).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp.2005); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via the August 2003 and October 2003 RO 
letters, the September 2003 and January 2004 rating 
decisions, the June 2004 statement of the case (SOC), and the 
August 2004 supplemental statement of the case (SSOC).  In 
addition, the RO letters, the SOC and the SSOC, provided the 
claimant with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the claims on appeal or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claims.  By the RO letters, the rating decisions, the SOC and 
the SSOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
appellant's claims discussed herein would not be prejudicial 
error to the appellant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, some of the VCAA notices were provided 
prior to the AOJ decisions, and some others after the AOJ 
decisions.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notices were provided to the 
appellant prior to and after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of the claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include; 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased evaluation for his 
lumbar spine disability and his claim for TDIU in August 
2003, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
entitlement to an evaluation in excess of 40 percent for 
lumbar strain and entitlement to TDIU, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

II.  Lumbar strain

Background

September 2002 VA MRI showed degenerative disc disease at the 
L4-L5 level and to a lesser degree at the L3-L4 level.  
Annular bulging at the L4-L5 level caused minimal compression 
upon the anterior surface of the thecal sac.  Both of the 
intervertebral nerve root canals at this level were patent.

VA treatment record shows that the veteran was seen in July 
2003 with the chief complaint of low back pain.  He denied 
any urinary symptoms; however, he stated this started last 
week and had gotten to the point where he could not lift his 
leg, and could not stand on his feet for more than 3 hours.  
The veteran was to give a urine specimen and resume Naprosyn 
twice daily adding Ultram with one 500 mg. Acetaminophen.  

July 2003 VA x-rays of the lumbar spine showed the vertebral 
bodies were of normal height, disc spaces were well 
maintained, surrounding soft tissues were unremarkable, and 
pedicles were intact.  The impression was negative lumbar 
spine.

VA treatment records dated in October 2003 show that the 
veteran was seen for pain in the lower back.  The veteran 
reported the pain went down his right upper thigh.  The 
examination showed pain to palpation over the lumbosacral 
area and over S-1 joint area.  Deep tendon reflexes 
(patellar) showed 1+ symmetrical; extremely hypotonic.  
Muscle tone was noted as good and strong bilaterally.  The 
assessment was low back pain.  Subsequently, in November 
2003, the veteran was seen for lower back pain with radiation 
down both legs.  He reported the pain was exacerbated by 
coughing and sneezing.  He denied loss of bowel or bladder 
functions.  He reported taking Motrin, Tylenol #3, Diazepam 
at night, and Flexeril.  The examination showed peripheral 
pulses 2+ and equal throughout.  Muscle strength was 5/5 in 
all upper and lower extremities.  Deep tendon reflexes were 
2+ at triceps, trachioradialis, patellar, and Achilles.  
Babinski was noted as downgoing.  Sensation was intact to 
touch in upper and lower extremities.  The assessment was 
worsening lower back pain radiating to both legs due to 
impingement of spinal nerves in L4-L5 area by MRI.

At his December 2003 VA examination, the veteran reported 
that he could not work.  He previously had worked in 
cosmetology up until just a few weeks ago.  He indicated that 
he had to stand for long periods of time while on the job, 
and recently he had increasing numbness and pain going into 
his bilateral lower extremities when he had to stand or sit 
for greater than five minutes.  Since his job required a 
significant amount of standing, he was not longer able to 
work.  He stated he had an epidural shot scheduled, but had 
not yet received this.  He took Tylenol #3 and Motrin for 
pain.  He did not have any limitation on the amount of time 
that he could walk.  He did not use any assistive devices for 
ambulation.  It was noted that the veteran had an MRI in 
September 2002 which showed degenerative disc disease at L3-4 
and L4-5 with no significant encroachment on the spinal canal 
or any foraminal root compression.  He reported having 
difficulty sleeping.  He stated that he was unable to find a 
comfortable position, either in the supine or side-laying 
position.  It was noted that he had not had any days when a 
doctor has placed him on bedrest.  He stated he had flare-ups 
of his lumbar spine pain, essentially whenever he stood for 
long periods of time.  This was mostly flare-ups of the 
sensations in his bilateral lower extremities.  

The examination showed tenderness to palpation in the midline 
of the lower lumbar spine as well as mild paraspinal muscle 
tenderness without spasm.  He had forward flexion with pain 
at 45 degrees.  He stated he was unwilling to flex further 
than this.  He could extend to 20 degrees and could side bend 
to 30 degrees in each direction.  He stated he mostly had 
pain with forward flexion.  

Examination of the lower extremities showed the veteran had 
5/5 strength of all the major muscle groups, normal sensation 
and 1+ and symmetric deep tendon reflexes with a negative 
straight leg raise bilaterally.  

The impression noted lumbar spine degenerative disc disease 
with functional limitations, and subjective feelings of 
radiculopathy into his bilateral lower extremities.  It was 
noted that the veteran did not have functional neurological 
deficits on the examination.  

VA treatment records show that the veteran was seen in 
December 2003 with a history of chronic low back pain with 
radiculopathy.  The veteran reported severe pain with 
radiation down the left leg.  He stated that he had been 
visiting Emergency Rooms for the last two nights for 
Morphine.  There was no bowel or bladder dysfunction and no 
numbness or tingling.  It was noted that the veteran had been 
taking Toradol and Flexeril up until about 3-4 days ago.  It 
was noted that an MRI showed a bulging disc and degenerative 
joint disease in 2002.

A January 2004 VA MRI showed disc protrusion at the L4-L5 
level superimposed upon annular bulging with inferior 
displacement of the disc material down to the level of the 
pedicles of the L5 vertebra.  An April 2004 EMG of the right 
lower extremity revealed evidence consistent with a chronic 
L5 radiculopathy on the right; no evidence of acute 
radiculopathy.  A June 2004 neurology note indicated the 
results of the January 2004 MRI and April 2004 EMG study.  It 
was also noted that urine drug screening in December 2003 
showed a very high level of cocaine in the urine.  For that 
reason, the narcotic agreement was terminated in April 2004, 
and the veteran was not receiving narcotics.  The veteran was 
appealing, claiming there was confusion with the urine 
sample.  The veteran also wanted a statement that he was 
unable to work because of his lumbar spinal problem.  It was 
noted that the veteran had a steroidal epidural injection 
from the Pain Clinic, but he had a reaction to the first 
injection, and he was not going for more injections.  The 
Pain Clinic gave him a prescription for topiramate.  He had a 
bad reaction to topiramate and was not taking it now.  

The examination showed a sciatic type of pain going to the 
right lower extremity.  He had a limited motion of the back 
because of the pain.  The deep tendon reflexes were 0 in both 
knees and ankles.  Straight leg raise was positive for the 
right lower extremity.  The impression noted objective 
evidence of disease n his lumbar spine, as demonstrated by 
MRI and ENG.  This had made the veteran impaired for the type 
of work that needed to be standing up, bending, pushing, or 
lifting with the lower extremities.  The examiner was 
increasing the Valium and placed a consultation with the 
neurosurgeon concerning the possibility of surgical 
intervention.  

A July 2004 letter from Alexander H. Cohen, M.D., indicated 
that with the veteran's worsening back pain and 
radiculopathy, he did not foresee the veteran being able to 
return to work.  It was noted that the veteran was being 
treated conservatively at this point with anti-inflammatory 
medication, muscle relaxers, and narcotic analgesics as well 
as bed rest and heat.  It was noted that he might need 
epidural steroid injections and neurosurgical referral in the 
future.  The physician thought that the back pain was causing 
impairment and this was likely going to be a permanent 
problem.

VA treatment records dated in October 2004 noted that the 
veteran had not been seen since April 2004 and was a no show 
in May.  He was on a contact in which he violated.  He was on 
Vicodin from the VA and in the mean time he was getting 
Oxycodone from some one else.  The veteran reported 
excruciating abdominal pain.  A December 2004 neurology note 
indicated the veteran could walk with difficulty with very 
limited bending at the waist because of the pain.  The deep 
tendon reflexes were 0 in both knees and both ankles.  
Plantar reflexes bilaterally in flexion.  There was no 
sensory deficit.  It was noted that the strength in the leg 
was probably normal and was difficult to test because of the 
pain.  The examiner noted that he believed the veteran was 
disabled to work at this point because of his low back 
problems.

In March 2005, it was noted that the veteran had follow-up 
with neurosurgery in Augusta.  The veteran stated that he 
would rather wait for the insurance to come through and would 
follow-up with private neurosurgeon.  It was explained that 
since the veteran had 2 narcotic contract violations; 1) 
abnormal unconditioned stimulus, 2) obtaining narcotics 
through another provider; he would not prescribe narcotics.  

At his June 2005 VA examination, the veteran reported that he 
was unable to work as a cosmetologist because of his pain, 
particularly doing things such as bending over sinks doing 
hair washing and bending down to cut hair.  He indicated that 
injections do not help and physical therapy helped somewhat.  
The TENS unit did not help.  

He reported the pain in the low back radiated to both legs 
and it did affect his ability to walk because of the intense 
pain that was associated with walking.  There was no change 
in the range of motion after repetitive use.  There had been 
no intervertebral disc syndrome that showed in the last four 
months and he had relapse usually in relation with walking.  

The examination showed he was able to sit on the table and 
extend his leg to his knee to 180 degrees without complaints 
of pain, but he had on straight leg rasing test, complaints 
of pain.  Examination of the neuromuscular system 
demonstrated a normal muscle mass, tone, and strength.  
Particularly in the lumbar paraspinal region, the muscles 
were soft and there was no muscle spasm, even though the 
veteran alleged his muscles were constantly in spasm.  Muscle 
strength was noted as normal.  Tendon reflexes were 1+ and 
symmetrical at the knees and the ankles and in the upper 
extremities.  The examiner noted that while the right ankle 
jerk was diminished in 1998, it was not diminished at this 
examination.  Primary sensory evaluation demonstrated no 
radiculopathy clinically.

Range of motion of the lumbar spine showed flexion to 40 
degrees without pain, 45 degrees with pain; extension to 10 
degrees without pain, 15 degrees with pain; lateral flexion 
20/20 without pain, 25/25 with pain.  Rotation was noted as 
20/20 without pain and 25/25 with pain.  The veteran had 
bilateral straight leg raising at 30 degrees and neurological 
examination was negative.  There were no motor or sensory 
findings.  It was noted that the range of motion measured 
above was not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  

The impression noted that the veteran had chronic lumbosacral 
strain and chronic degenerative disc disease.  He had 
evidence of a chronic right S1 radiculopathy, which was 
documented in 2004 and which clinically seemed present in 
1998.  He had demonstrated by magnetic resonance imaging, 
progression of his degenerative disc disease between 2002 and 
2004, in that in 2004 he had a herniated intervertebral disc 
which was not present on MRI testing in 2002.  The examiner 
opined that degenerative disc disease currently diagnosed had 
no relation to the single episode of lumbosacral strain which 
was treated symptomatically and documented without abnormal 
physical complaints suggesting neuropathy or radiculopathy in 
1978.

A discharge summary from Kenneth S. Kammer, M.D., dated 
August 2005 indicated posterolateral lumbar spinal fusion was 
performed due to degenerative disc disease.  In October 2005, 
the physician noted that the veteran was 2 months out from 
his posterolateral fusion and pedicle fixation bilaterally at 
L3-4-5 because of mechanical and discogenic low back pain as 
well as facet joint pain at those levels.  It was noted that 
the veteran was heavily narcotic tolerant and dependent.  His 
back was bothering him some but what was bothering him more 
was pain on both sides aggravated by activity.  It was noted 
that the veteran continued to do a lot of walking.  He did 
tolerate coming down on his Oxycontin to 60 mg. every 12 
hours and he was using 4 of the Percocet for breakthrough 
pain.  

The physician noted that the veteran's groin and greater 
trochanter pain were new.  The posterior superior iliac spine 
(PSIS) pain was new.  He was tender over the PSIS on both 
sides, had piriformis tenderness on both sides, and greater 
trochanter tenderness on both sides.  He was slightly short 
at the left ankle compared to the right while sitting and 
evens out supine.  His neurologic examination remained 
normal.  There was no tenderness over Baer's points.  

The clinical impression indicated that the veteran was 
developing bilateral S1 joint problems now.  It was noted 
that the veteran still had a lot of exaggerated pain 
behaviors but the physician believed he was becoming more 
realistic.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  Separate diagnostic codes identify the various 
disabilities. VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  When a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The RO evaluated the veteran's low back disorder as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 40 percent rating was warranted for a severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, a marked 
limitation of forward bending in standing position, a loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

A 50 percent evaluation was warranted if there was evidence 
of unfavorable lumbar ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

A June and August 2004 statement of the case notified the 
veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 40 
percent rating for severe IVDS, with recurring attacks and 
intermittent relief.  A 60 percent evaluation was appropriate 
for pronounced IVDS; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (now codified as 38 C.F.R. § 
4.71a, Diagnostic Code 5243.)  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 60 percent disability rating where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a 
(2003).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

In addition, effective September 26, 2003, the criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is to 30 degrees or less; 
or, with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5242.  A 100 percent 
evaluation requires unfavorable ankylosis of the entire 
spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the spine 
or under the formula for rating IVDS based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a, Diagnostic Code 5243.

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the change.

Analysis

Prior to September 26, 2003

The evidence of record dating prior to September 26, 2003, 
shows that the veteran's lower back disorder was productive 
of severe limitation of lumbar motion, and that he 
experienced lower back pain with an abnormal gait, but with 
largely full strength.  As noted previously, a 40 percent was 
the maximum schedular evaluation assignable for lumbosacral 
strain, or for limitation of lumbar motion short of 
ankylosis.  The record does not show that the veteran's 
lumbar spine was ankylosed during the term; an evaluation in 
excess of 40 percent under 38 U.S.C.A. § 4.71a, Diagnostic 
Code 5289 (2003) is therefore not warranted.

July 2003 VA x-rays of the lumbar spine showed the vertebral 
bodies were normal height, disc spaces were well maintained, 
surrounding soft tissues were unremarkable, and pedicles were 
intact.  The impression was negative lumbar spine. The 
evidence on file prior to September 26, 2003, did not 
demonstrate any significant neurological impairment which 
could even remotely be described as characteristic of 
pronounced IVDS.  Consequently, even when any functional loss 
due to pain or incoordination is considered, see VAOPGCPREC 
36-97; 63 Fed. Reg. 31262 (1998), an evaluation in excess of 
40 percent under Diagnostic Code 5293 is not warranted.  
Accordingly, entitlement to a rating in excess of 40 percent 
for lumbar strain for the period prior to September 26, 2003 
is denied.

From September 26, 2003

An April 2004 EMG of the right lower extremity revealed 
evidence consistent with a chronic L5 radiculopathy on the 
right; no evidence of acute radiculopathy.  A June 2005 VA 
examination showed no sensory or motor loss of the lower 
extremities.  Deep tendon reflexes were equal and 
symmetrical.  Flexion of the lumbar spine was to 40 degrees, 
extension to 10 degrees, lateral flexion and rotation to 20 
degrees.  There was no evidence of ankylosis or 
incapacitating episodes and no spasm was noted.  The examiner 
opined that degenerative disc disease currently diagnosed had 
no relation to the single episode of lumbosacral strain which 
was treated symptomatically and documented without abnormal 
physical complaints suggesting neuropathy or radiculopathy in 
1978.  An October 2005 private examination showed the 
veteran's neurologic examination remained normal.

Effective September 23, 2002, IVDS is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The Board points out, however, that the maximum 
schedular evaluation for IVDS based on incapacitating 
episodes is 60 percent.  There is no medical evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Unfavorable ankylosis of 
the entire thoracolumbar spine is required, but not shown, 
for assignment of a 50 percent evaluation.  The Board lastly 
notes that while, effective September 26, 2003, a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine, the veteran is service connected only for his 
lumbar spine, and his lumbar spine in any event is not 
ankylosed.

In sum, the evidence for the period since September 26, 2003, 
does not support assignment of a rating in excess of 40 
percent for lumbar strain, on the basis of complete paralysis 
of the sciatic nerve; on the basis of incapacitating 
episodes; or on the basis of ankylosis of the entire spine.  
The veteran's claim for a rating in excess of 40 percent for 
lumbar strain for the period from September 26, 2003, is 
therefore denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's back disability alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected back disability, the 
Board finds that such impairment is contemplated in the 
rating assigned to this disability.  With respect to the 
disability at issue, the applicable rating criteria 
contemplate a higher rating.  However, the Board has not 
found the disability under consideration to be of such 
severity as to warrant assignment of a higher rating on a 
schedular basis other than that indicated above.  Likewise 
then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

III.  TDIU

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2005).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent.  38 C.F.R. § 4.16(a). 

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  
Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

Here, the veteran is service connected for lumbar strain 
evaluated as 40 percent disabling; and for a duodenal ulcer 
evaluated as 10 percent disabling.  The combined evaluation 
is 50 percent.  The veteran thus fails to satisfy the minimum 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disabilities alone are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, 
the issue is whether his service-connected lumbar strain and 
duodenal ulcer preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The simple 
fact that a claimant is currently unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The latest VA examination was conducted in June 2005 for the 
veteran's ulcer disease residuals.  No abnormal findings were 
shown on the esophagogastroduodenoscopy.  Occasional nausea 
was noted and there was no hematemesis or melena.  There was 
no diarrhea but some constipation.  There was mild tenderness 
in the abdomen along the midepigastric region.  No masses 
were palpated.  

The veteran's duodenal ulcer disease is rated as 10 percent 
disabling.  Under 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2005), mild duodenal ulcer disease, with recurring symptoms 
once or twice yearly, warrants a 10 percent rating.  A 20 
percent evaluation is warranted for a moderate duodenal ulcer 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration, or with continuous 
moderate manifestations.

In the instant case, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
for his service-connected duodenal ulcer.  In pertinent part, 
the record fails to objectively establish recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or continuous moderate manifestations.

This decision has continued the veteran's 40 percent 
disability rating for his lumbar strain.  

A November 2003 note from a VA urgent care physician 
indicated the veteran was unable to work on that date due to 
lumbosacral disc disease with constant pain.  

A letter from Alexander H. Cohen, M.D., dated July 2004 
indicated that the veteran had a long history of degenerative 
disc disease and was unable to stand for very long without 
having severe pain and was unable to bend over which was 
required in his job as a barber/hair dresser.  The examiner 
noted that with this worsening back pain and radiculopathy he 
did not foresee the veteran being able to return to work.

A statement from Pee Dee Neurosurgical Service dated in July 
2004 indicated the veteran would be unable to work until 
August 14, 2004.  An August 2004 note indicated the veteran 
would be unable to work until September 2004 due to a 
herniated disc.  An October 2005 note indicated the veteran 
would not be able to work until February 1, 2006 due to 
surgery.

A VA Medical Center Social Work and Industrial Survey was 
conducted in July 2005.  It noted activities of daily living 
and observed functional abilities were no consistent with 
complaints of severe functional deficits.  

The veteran reported during the interview that he was not 
feeling he was addicted to his pain medications but rather 
"addicted to the pain" and felt that if the pain were gone, 
he would stop taking the pain medications.

The social worker indicated inconsistency in the claim of 
severe pain.  It was noted that the veteran was able to sit 
in a straight back chair during the interview for two hours 
without moving from the chair.  At times he did shift his 
position in the chair.  He did alternatively bounce first one 
knee and then the other.  He would shake his heel that was 
elevated on the ball of his foot.  This took place during 
most of the interview.  The veteran claimed the inability to 
sit longer than 1/2 hour in February 1981 and less than five 
minutes in 2003, and sitting for long periods of time in 
December 1998; however, as above in July 2005 the veteran 
basically sat for two hours.  The examiner noted that did not 
coincide with his claim of severe pain.

The veteran was also able to climb two flights of stairs that 
consisted of approximately six to eight steps to a flat 
landing and then turned to the right up the second flight of 
stairs that also had six to eight steps.  He did moan while 
going to the first step and did use the railing while 
climbing the stairs slowly but was able to put one foot on 
one step and left his other foot up onto the next step.  He 
proceeded up the two flights of stairs in this same manner.  
The veteran's wife stated that she had to assist the veteran 
in going up and down the stairs; however, the examiner 
witnessed the veteran walking up two flights of stairs 
unassisted and with no difficulty even though it was at a 
slower pace.  

The recommendation was that the veteran receive vocational 
evaluation for consideration of employment in a field that 
would not further exacerbate his lumbar spine disability.  
There was no indication that the veteran's duodenal ulcer 
disease affects his employability.  The veteran was not found 
unable to maintain gainful employment at this time.

The medical evidence demonstrates that the veteran's service 
connected disabilities do not preclude the veteran from 
securing or following substantially gainful employment.  The 
medical evidence indicates functional impairment, which 
undoubtedly limits the veteran's employment options, but the 
record does not support his claim that he is unable to work 
due solely to his service-connected disabilities.  In this 
regard the Board notes that the June 2005 VA examiner opined 
that degenerative disc disease currently diagnosed had no 
relation to the single episode of lumbosacral strain which 
was treated symptomatically and documented without abnormal 
physical complaints suggesting neuropathy or radiculopathy in 
1978.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar strain is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


